                                                                                 DISTRICT OF OREGON
                                                                                      FILED
                                                                                     March 26, 2019
                                                                              Clerk, U.S. Bankruptcy Court

 1
     Below is an order of the court.
 2

 3 No further extensions will be granted.

 4

 5

 6                                                                  _____________________________
                                                                           TRISH M. BROWN
                                                                         U.S. Bankruptcy Judge
 7

 8

 9                            UNITED STATES BANKRUPTCY COURT

10                                 FOR THE DISTRICT OF OREGON

11    In re
                                                          Case No. 18-32159-tmb7
12    MICHELLE ANNE BARON,
                                                          ORDER GRANTING THIRD
13                                Debtor.                 MOTION FOR ORDER
                                                          EXTENDING DEADLINES TO FILE
14                                                        COMPLAINT OBJECTING TO
                                                          DISCHARGE
15

16                   THIS MATTER coming before the Court on the Third Motion for Order

17    Extending Deadlines to File Complaint Objecting to Discharge, and the Court being fully

18    advised:

19                   IT IS HEREBY ORDERED that the Third Motion for Order Extending

20    Deadlines to File Complaint Objecting to Discharge is granted. The deadline for filing

21    Complaint Objecting to Discharge is extended to July 9, 2019.

22    .....

23    .....

24    .....

     Page 1 of 2 –ORDER GRANTING THIRD MOTION FOR ORDER                           BLACK HELTERLINE LLP
     EXTENDING DEADLINES TO FILE COMPLAINT OBJECTING TO                               805 SW Broadway, Ste. 1900
     DISCHARGE                                                                            Portland, OR 97205
                                                                                            (503) 224-5560
                        Case 18-32159-tmb7         Doc 65    Filed 03/26/19
 1                                                  ###

 2                    I certify that I have complied with the requirements of LBR 9021-1(a)(2)(B).

 3

 4    Presented by:

 5    Black Helterline LLP

 6    s/Britta E. Warren
      Britta E. Warren, OSB No. 065441
 7    bew@bhlaw.com
      Black Helterline LLP
 8    805 SW Broadway, Suite 1900
      Portland, OR 97205
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

     Page 2 of 2 –ORDER GRANTING THIRD MOTION FOR ORDER                           BLACK HELTERLINE LLP
     EXTENDING DEADLINES TO FILE COMPLAINT OBJECTING TO                              805 SW Broadway, Ste. 1900
     DISCHARGE                                                                           Portland, OR 97205
                                                                                           (503) 224-5560
                         Case 18-32159-tmb7        Doc 65    Filed 03/26/19
 1
                                       CERTIFICATE OF SERVICE
 2                     I hereby certify that I served a true and correct copy of the foregoing ORDER
 3      GRANTING THIRD MOTION FOR ORDER EXTENDING DEADLINES TO FILE
 4      COMPLAINT OBJECTING TO DISCHARGE upon all ECF participants registered with
 5      the Court to receive electronic notice as of the date of the entry of this pleading electronically
 6      via CM/ECF System on the date set forth below:
 7                     DATED this 22nd day of March, 2019.
 8                                                BLACK HELTERLINE LLP
 9

10                                                By: s/Britta E. Warren
                                                      Britta E. Warren, OSB No. 065441
11                                                    bew@bhlaw.com
                                                      Fax: (503) 224-6148
12                                                    Of Attorneys for David G. Law and Darrell L.
                                                      Deem, as individuals and on behalf of their Roth
13                                                    IRAs, DJ Property Solutions, LLC, and Deem
                                                      Funding Realty
14

15

16

17

18

19

20

21

22

23

24


     Page 1 of 1 – CERTIFICATE OF SERVICE                                                  BLACK HELTERLINE LLP
                                                                                              805 SW Broadway, Ste. 1900
     1583884                                                                                      Portland, OR 97205
                                                                                                    (503) 224-5560
                           Case 18-32159-tmb7          Doc 65     Filed 03/26/19
